MEMORANDUM **
Jose Luis Aybar-Canales, a native and citizen of Peru, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal of the Immigration Judge’s (“IJ”) denial of his application for withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
We review for substantial evidence the IJ’s decision, which was adopted by the BIA, see Abebe v. Gonzales, 432 F.3d 1037, 1040-41 (9th Cir.2005) (en banc), and we deny the petition.
Substantial evidence supports the IJ’s determination that Aybar-Canales was not eligible for withholding of removal because he was not credible. The IJ properly found that Aybar-Canales had omitted any reference to the police detentions, which formed the principal basis of his claim, from his asylum application, which had been prepared by counsel. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir.2003).
Because Aybar-Canales’s CAT claim is based on the same facts the IJ found to be not credible, he has failed to establish that the record compels a finding of eligibility for CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.